Citation Nr: 0803658	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-31 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from August 
1965 to October 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from March 2003 and April 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The veteran was scheduled for a hearing before the Board to 
be conducted on October 17, 2007.  He did not appear.  In an 
October 25, 2007 statement, the veteran informed the Board 
that he wished to withdraw his previous request for a hearing 
and that a decision should be rendered based on the evidence 
of record.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran has been diagnosed with PTSD, but there is no 
credible supporting evidence that the claimed in-service 
stressor occurred.  

 
CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice  
must: (1) inform the claimant about the information and  
evidence not of record that is necessary to substantiate the  
claim; (2) inform the claimant about the information and  
evidence that VA will seek to provide; (3) inform the  
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to  
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to  
your claims. 

In the instant case, the veteran received timely notification 
prior to the initial unfavorable agency decision in March 
2003 which denied service connection for hepatitis C and the 
unfavorable agency decision in April 2006 which denied 
service connection for PTSD.  As to the issue currently being 
decided by the Board, the RO notice letter dated in May 2004 
discussed PTSD.  That letter informed the veteran what it 
still needed from him, regarding service connection for PTSD 
based on in-service assault, including  providing reports of 
private physicians, the status of his  claim, what VA had 
received, what VA was responsible for,  what VA would do, and 
how he could help.  He was also informed of what the evidence 
must show to support his claim.  A personal assault 
questionnaire was sent at that time.  

A similar notice letter was sent to him again in November 
2004.  The veteran was informed at that time that VA was 
unable to locate his service medical records.  Another letter 
was sent in August 2005 which also included a questionnaire, 
and an additional letter was sent in October 2006.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of this claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.   

On March 3, 2006, The United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A.  
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  A letter properly informing 
the veteran in this regard was sent in October 2006.   

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007). 

Service medical records are unavailable.  The RO attempted to 
secure these records in November 2002, and again in May 2004, 
without success.  The veteran was so informed and requested 
to supply any service medical records he had in November 
2004.  The RO has secured the veteran's service personnel 
records.  VA treatment records are also on file.  No other 
treatment records have been identified. A VA examination has 
not been conducted.  However, in the absence of evidence of a 
verified (or verifiable) stressor to support a diagnosis of 
PTSD, further development in the form of a VA examination is 
not warranted.  

The RO advised the veteran of personal assault development, 
as required buy VA regulation, in notice letters indicated 
above which included a PTSD Questionnaire that the veteran 
subsequently returned to the RO.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  



Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror. 

The veteran has been diagnosed with PTSD.  (See, e.g. VA 
treatment records of November 2004, December 2004, January 
2005, February 2005, July 2005, and August 2005).  His 
specific allegation is that his in-service stressor was 
personal assault which occurred during his first year of 
service.  He indicates that the attack was done by a senior 
hospital corpsman on two occasions.  He states that he was 
stationed aboard the USS SURFBIRD at the time of the 
assaults.  He further states that he was ashamed and 
embarrassed by the assaults and did not report them for fear 
of retribution.  

The veteran did not engage in combat with the enemy, so the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged in- service stressor.  
Instead, the record must contain credible supporting evidence 
which corroborates the veteran's testimony or statements.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996). 

In addition, 38 C.F.R. § 3.304(f)(3) states that for a PTSD 
claim based on in-service personal assault, evidence from  
sources other than the veteran's service records may  
corroborate the veteran's account of the stressor incident.   
Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor could 
include a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse, or episodes of depression.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records may constitute credible supporting evidence of the 
stressor and allowing him or her opportunity to furnish this 
type of evidence.  Id. 

As previously noted, in this case the veteran has a diagnosis 
of PTSD.  The veteran states that his in-service stressor was 
a sexual assault by a senior hospital corpsman.  He has been 
advised of and requested to submit evidence from various 
sources to support his claim.  In response, he has stated 
that he did not report the incident to anyone because of his 
observations of other victims on board and how they were 
treated.  He further denied any history of psychiatric 
treatment.  (See, March 2004 VA mental health assessment). 

The veteran's service medical records are unavailable.  The 
Board is mindful that, in a case such as this, where service 
medical records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  His service personnel records 
(SPRs) are negative for indicia of in-service trauma, 
including his enlisted performance record.  The veteran has 
stated that the assaults occurred during his first year of 
service (i.e., sometime between August 1965 and August 1966).  
(See January 2004 statement from the veteran).  His service 
personnel records show that in December 1966 the veteran 
completed the basic course of instruction for hospital 
corpsman with a class grade average of 84.24.  While his 
personnel records show that July 1967 he disobeyed an order, 
this was an isolated incident which occurred two years after 
his entrance into service.  Additionally, while he was noted 
to have a negative attitude in 1968 and 1969, his 
professional performance overall was satisfactory.  From 
November 1968 to May 1969, he was noted to be an outstanding 
corpsman.  In May 1969, he was awarded the Meritorious Unit 
Commendation Ribbon for meritorious service from October 19, 
1967 to March 4, 1968 during service aboard the USS TANNER.  
The veteran's service personnel records show that his 
professional performance from March 1966 to October 1969 was 
consistent with little variation.  The service personnel 
records do not show deterioration of work performance. 

In addition, after he left service in 1969, the first  
records of the veteran's mental problems begin some thirty 
years after discharge when depression and PTSD were noted in 
VA records in December 2003 (depression and rule out PTSD was 
found) and November 2003 (depression and PTSD are diagnosed).  

The record before the Board shows that PTSD was diagnosed in 
2003, decades after the veteran left service.  And while he 
has been note to have PTSD with a history of military sexual 
trauma by VA clinician in December 2004, the Board is not 
required to grant service connection for PTSD because a 
physician may have accepted the veteran's description of his 
active service experiences as credible.  See Wilson v.  
Derwinski, 2 Vet. App. 614 (1992).  Such statements are 
undermined by two factors: (1) the medical opinions are based 
upon the veteran's uncorroborated recitation of the alleged 
stressor; and (2) there was no objective review of the in- 
service evidence or any other contemporaneous indicia that 
might bolster the veteran's reported stressor.  A medical 
provider cannot provide supporting evidence that the claimed 
in-service stressor actually occurred based upon post-service 
medical examination.  The Board is not required to accept the 
veteran's uncorroborated account of his active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190 (1991), 

In sum, the preponderance of the evidence does not show 
corroboration of an alleged in-service stressor, which in 
turn could serve as the basis for the veteran's diagnosis of 
PTSD.  The veteran has indicated that he did not report the 
incident to anyone or seek any medical treatment or 
counseling.  His service records do not reflect any 
significant behavior changes, particularly between August 
1965 and August 1966 when he claims the assault occurred.  
The record is devoid of any indication of the occurrence of 
an assault.  Any current PTSD is not shown to be related to 
his active service.  The Board finds that the preponderance 
of the evidence is against granting service connection for 
PTSD.  38  U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.  


REMAND

The veteran has stated that he experienced accidental needle 
sticks and exposure to blood in the course of his duties in 
the military as a hospital corpsman.  In VBA Fast Letter 04-
13, it is noted that "occupational exposure to HCV may occur 
in the health care setting through accidental needle sticks.  
A veteran may have been exposed to HCV during the course of 
his or her duties as a military corpsman, a medical worker, 
or as a consequence of being a combat veteran."  

Medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d) tattoos; 
(e) body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high-risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) 
other direct percutaneous exposure to blood, such as by 
acupuncture with non-sterile needles, or the sharing of 
toothbrushes or shaving razors.  See VBA Training Letter 211A 
(01-02), dated April 17, 2001.

The record shows that the veteran has a current diagnosis of 
hepatitis.  He underwent a VA examination in July 2003 and 
the examiner found that the veteran's hepatitis panel was 
positive for hepatitis C.  The examiner stated that it was 
not possible to state the etiology of the veteran's hepatitis 
C.  This was noted to be based on the diagnostic studies and 
the veteran's history.  There is no indication that the 
veteran's records were reviewed.  See generally Hampton v. 
Gober, 10 Vet. App. 481 483 (1997) (noting that a medical 
examiner must consider the records of prior medical 
examinations and treatment in order to ensure a fully 
informed opinion); Schroeder v. Brown, 6 Vet. App. 220, 225 
(1994); Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 
(1991).  Additionally, in an April 2004 letter to a Member of 
the United States House of Representatives, the RO reported 
that the veteran would be re-scheduled for another 
examination to determine the etiology of his hepatitis C.  
The record does not reflect that he was re-examined regarding 
this disability.

The veteran served as a corpsman in the Navy and as such was 
exposed to a risk factor for Hepatitis C.  He has reported a 
history of drug use, including heroin.  (See, VA treatment of 
December 2003).  He also has indicated that he was sexually 
active, had gotten tattoos in 1980, and had gotten body 
piercing a "long time ago".  (See, VA treatment of February 
2005).  His representative has requested in a December 2007 
statement that the claim be remanded to obtain a nexus 
opinion.  Because the veteran does have a corroborated in-
service risk factor, and risk factors after service, and 
because the Board cannot make its own medical judgments, a 
remand is necessary in order to secure an opinion as to 
whether the veteran's hepatitis C either manifested or was 
incurred in service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for the 
veteran's records to be reviewed by a 
physician with expertise in infectious 
diseases.  The reviewer should be 
provided with the appellant's claims 
file, and a complete copy of this remand.  
The examiner must indicate in the report 
that this has been accomplished.  The 
reviewer should render an opinion as to 
the etiology and onset date of the HCV 
infection, to include whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the 
diagnosed hepatitis C is related to the 
veteran's service.  

The reviewer must list and discuss all 
documented risk factors for the 
appellant.  The reviewer should rank 
order the documented risk factors 
relative to the probability that any 
current confirmed Hepatitis C infection 
is etiologically related to the risk 
factor.  In particular, the reviewer 
should address the appellant's in-service 
medical occupation activities, his post- 
service tattoos and body piercing, his 
history of use of heroin, his medical 
history and his social/sexual history.  

The basis of the opinion must be included 
in the document containing the opinion.  
The report of examination should include 
a complete rationale for all opinions 
expressed.  If a physical examination or 
additional history is needed before an 
opinion can be rendered, the AMC/RO 
should arrange for said examination to 
occur.

2.  Thereafter, the AMC/RO should 
readjudicate the issue of service 
connection for hepatitis C.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


